           Case 2:21-mj-00606-CWD Document 7 Filed 07/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,              )      Case No. 2:21-MJ-606-CWD
                                        )
          Plaintiff,                    )
                                        )
    vs.                                 )      DEFENDANT’S ASSERTION OF
                                        )      FIFTH AND SIXTH AMENDMENT
 Christopher Panagiotou-Scigliano       )      RIGHTS
                                        )
          Defendant.                    )
                                        )

       I, the above-named defendant hereby assert my rights under the Fifth and

Sixth Amendments of the United States Constitution, including but not limited to

my rights to remain silent and to have counsel present at any and all of my

interactions with the government or others acting on the government’s behalf. I do

not wish to, and will not, waive any of my constitutional rights except in the

presence of counsel. I do not wish to have, nor do I consent to, any contact with any

government official, state or federal, including but not limited to law enforcement

agents, except through my counsel. I do not want the government or others acting

on the government’s behalf to question me, or to contact me seeking a waiver of any

rights, unless my counsel is present. The Government should so instruct its agents.

This is meant to apply to any and all legal matters and/or investigations.

Dated this 28th
           ______ day of ________________,
                         July              2021.

Respectfully,

______________________________
 /s/ Christopher Panagiotou-Scigliano  _____________________________
Defendant                              Attorney
                                                   I certify I have reviewed this document
                                                   with Mr. Panagiotou-Scigliano and he
                                                   authorized me to sign electronically on
                                                   his behalf.
Assertion
assAssertionof Fifth and Sixth     -1-             Attorney Signature:
Amendment   Rights
     Case 3:21-cr-00068-SLG-DMS Document 5-3 Filed 07/29/21     PageMolly
                                                   Attorney Name:      1 of 1M. Winston
                                                   Date: 7/28/21
